USCA4 Case
      Appeal: 21-6452    Doc: 10
           7:20-cv-30021-TTC-RSB   Filed: 09/03/2021
                                 Document              Pg: 1 ofPage
                                           81 Filed 09/03/21    2 1 of 2 Pageid#: 1954




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6452


        GEORGE W. HUGUELY, V,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Thomas T. Cullen, District Judge. (7:20-cv-30021-TTC-RSB)


        Submitted: August 24, 2021                                   Decided: September 3, 2021


        Before WYNN, FLOYD, and QUATTLEBAUM, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Jeffrey Matthew Harris, CONSOVOY MCCARTHY PLLC, Arlington, Virginia; Jonathan
        P. Sheldon, SHELDON & FLOOD, PLC, Fairfax, Virginia, for Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Case
      Appeal: 21-6452    Doc: 10
           7:20-cv-30021-TTC-RSB   Filed: 09/03/2021
                                 Document              Pg: 2 ofPage
                                           81 Filed 09/03/21    2 2 of 2 Pageid#: 1955




        PER CURIAM:

               George W. Huguely, V, seeks to appeal the district court’s order denying relief on

        his 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

        U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Huguely has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2
